—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated October 17, 2000, as granted the separate motions of the defendants TCW Realty Fund VIA Holding Company and TCW Realty Fund VIB Limited Partnership and the defendant Team Construction Co., Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Based on the plaintiffs’ deposition testimony and the meteorological records which indicated that a storm was in progress, the defendants met their burden of establishing that they did not have a reasonably sufficient time from the cessation of the precipitation to remedy the alleged dangerous condition (see, Chapman v City of New York, 268 AD2d 498; Taylor v New York City Tr. Auth., 266 AD2d 384; Whitt v St. John’s Episcopal Hosp., 258 AD2d 648). The injured plaintiff’s assertions that she must have slipped on old ice because snow and ice removal was undertaken by the defendants the day before her fall is mere speculation and insufficient to raise an issue of fact as to the defendants’ liability (see, Bernstein v City of New York, 69 NY2d 1020, 1022; Trainor v Dayton Seaside Assoc. No. 3, 282 AD2d 524; Denton v Klein Middle School, 234 AD2d 257; Porcari v S.E.M. Mgt. Corp., 184 AD2d 556). Florio, J.P., Smith, McGinity and Crane, JJ., concur.